Case 3:19-cr-00034-DCB-LRA DES

60 FALED*”* Page 1 of 1

UNITED STATES DISTRICT COURT

for the

  

AO 442 (Rev. 11/11) Arrest Warrant

 

Southern District of Mississippi

United States of America

 

 

 

V. )
) Case No. 3:19-cr-14-DCB-LRA-001

KRISTY DIER )

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) KRISTY DIER ;
who is accused of an offense or violation based on the following document filed with the court:

Indictment 1 Superseding Indictment 0) Information  Superseding Information © Complaint
( Probation Violation Petition C Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute Controlled Substance Methamphetamine.
Possess With Intent to Distribute a Controlled Substance Methamphetamine. UNITED

Oo IG FPR py”

  

Date: 01/28/2019

City and state: Jackson, Mississippi

 

 

 

Return

 

This warrant was received on (date) DZ -Z5-/F , and the person was arrested on (date) AS- Z§-/7
at (city and state) ea CKSO,, JAS .

Date: OB 5-25 /4% e/a

Arresting ifficer ’s sighatire Vv

PS ees a LLL ME LEY Lto

Printed name and title

 

 
